      Case 14-04027-mxm Doc 114 Filed 09/30/19            Entered 09/30/19 14:40:04     Page 1 of 27




The following constitutes the ruling of the court and has the force and effect therein described.


Signed September 30, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

        IN RE:                                        §
                                                      §      CASE NO. 14-40375-MXM-7
        ROBERT LEE EDMONDS,                           §
                                                      §      CHAPTER 7
                 DEBTOR.                              §
        RED HONOR VENTURES, LTD.,                     §
                                                      §
                 PLAINTIFF,                           §
                                                      §
                    V.                                §      ADVERSARY NO. 14-4027
                                                      §
        ROBERT LEE EDMONDS, LINDA EDMONDS,            §
        EDMONDS PUBLISHING & MEDIA GROUP,             §
        LLC,                                          §
                                                      §
                 DEFENDANTS.                          §

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
         DETERMINING DEBT OWED TO PLAINTIFF RED HONOR VENTURES, LTD.
         TO BE NONDISCHARAGEABLE PURSUANT TO 11 U.S.C. § 523(a)(4) AND (a)(6)
Case 14-04027-mxm Doc 114 Filed 09/30/19                    Entered 09/30/19 14:40:04             Page 2 of 27



        The Court held a two-day trial to (i) liquidate all state-law claims asserted by Red Honor

Ventures, Ltd. (the “Plaintiff”) against Robert L. Edmonds (the “Debtor”), Linda Edmonds, and

Edmonds Publishing & Media Group, LLC (“Publishing,” and together with the Debtor and Linda

Edmonds, “the Defendants”); and (ii) determine whether any of the Plaintiff’s liquidated claims

against the Debtor are nondischargeable under 11 U.S.C. § 523(a)(2), (a)(4), and (a)(6).

        The Court has reviewed and considered the pleadings and briefing filed in this adversary

proceeding, the testimony of witnesses, the exhibits admitted into evidence, and the arguments of

counsel. The following constitutes the Court’s findings of fact and conclusions of law 1 in support

of this ruling as required by Federal Rule of Civil Procedure 52, made applicable in this adversary

by Federal Rule of Bankruptcy Procedure 7052.

        For the reasons stated below the Court finds and concludes that (i) the Plaintiff proved up

liquidated state-law claims against the Debtor of $101,378.75; (ii) the Plaintiff proved that its

liquidated claim constitutes a nondischargeable claim against the Debtor of $101,378.75 under §

523(a)(4) and (a)(6); (iii) the Plaintiff failed to prove a nondischargeable claim against the Debtor

under § 523(a)(2); and (iv) the Debtor failed to prove any viable liquidated claims against Linda

Edmonds or Publishing.

                          I.       BRIEF PROCEDURAL BACKGROUND

        This litigation started in September 2013 in state court when the Plaintiff sued the Debtor

and Publishing in the 101st District Court of Dallas County, Texas, Cause No. 13-11606 (the “State

Court Lawsuit”), asserting state law claims arising out of the parties’ business relationship.




1
 Any findings of fact that should more appropriately be characterized as a conclusion of law should be regarded as
such, and vice versa.
                                                        2
Case 14-04027-mxm Doc 114 Filed 09/30/19                   Entered 09/30/19 14:40:04            Page 3 of 27



          On January 28, 2014, the Debtor filed his voluntary petition for relief under Chapter 7 of

the Bankruptcy Code, staying the State Court Lawsuit.

          On April 22, 2014, the Plaintiff filed a complaint against the Debtor (the “Dischargeability

Complaint”), asserting claims under §§ 523 and 727 of the Bankruptcy Code.                                 The

Dischargeability Complaint was assigned Adversary No. 14-4027.

          On July 14, 2014, the Plaintiff filed a notice of removal of the State Court Lawsuit in this

Court, Fort Worth Division, initiating Adversary No. 14-4069.

          On October 20, 2014, in response to Judge Lynn’s concern that the first notice of removal

was filed in the wrong division, the Plaintiff filed another notice of removal in the United States

Bankruptcy Court for the Northern District of Texas, Dallas Division, initiating Adversary No. 14-

3135. By order entered on October 30, 2014, 2 Adversary No. 14-3135 was transferred to the Fort

Worth Division, where it was given a new adversary number, Adversary No. 14-4102.

          Adversary Proceeding Numbers 14-4069 and 14-4102 have since been consolidated into

this Adversary No. 14-4027. 3

          On April 1-2, 2019, the Court held a trial on the Plaintiff’s claims that were not previously

dismissed voluntarily or disposed of after rulings on dispositive motions. The Plaintiff’s remaining

claims are for the liquidation of its alleged state-law claims against the Defendants, and the

determination of whether such liquidated claims against the Debtor are nondischargeable under §

523.




2
    Adv. No. 14-3135, Adv. ECF No. 6.
3
  Adv. No. 14-4027, Adv. ECF No. 40 (order consolidating 14-4102 into 14-4027); Adv. No. 14-4069, Adv. No. 21
(order consolidating 14-4069 into 14-4027); Adv. No. 14-4102, Adv. No. 11 (duplicate order consolidating 14-4102
into 14-4027). Unless otherwise noted, subsequent references in this document to Adversary ECF numbers are to
those in Adv. No. 14-4027.
                                                       3
Case 14-04027-mxm Doc 114 Filed 09/30/19                        Entered 09/30/19 14:40:04          Page 4 of 27



                                    II.      JURISDICTION AND VENUE

           The Court has subject matter jurisdiction over these consolidated adversary proceedings

pursuant to 28 U.S.C. §§ 1334(b) and 157(a) and the standing order of reference in this district.

These consolidated adversary proceedings constitute core proceedings over which the Court has

both statutory and constitutional authority to enter final orders and judgments pursuant to 28

U.S.C. § 157(b)(2)(A), (I), and (O). Even if this Court would not otherwise have the authority to

enter a final judgment, the Court finds that the parties have consented to the Court’s issuance of a

final judgment in these proceedings. 4 Venue is proper pursuant to 28 U.S.C. § 1409(a).

                                          III.    FACTUAL HISTORY 5

A.         Formation of the Plaintiff and Management

           In April 2006, the Debtor, Mr. Greg White (now deceased), and Mr. David Scott were all

substantial supporters of the Boy Scouts of America. All three were Eagle Scouts and two of them

worked as volunteers at the Scout’s national headquarters in Irving, Texas. Believing the National

Scouting Museum needed a museum guide, the three of them decided to produce it and donate the

guide to the Scouts. They wanted to operate under a legal umbrella to produce the guide, to

produce other original-content publications, and to publish and distribute books of third parties, so

they formed the Plaintiff, Red Honor Ventures, Ltd., a Texas limited partnership, and Red Honor

Management, Inc. (“Management”), the general partner of the Plaintiff. Pursuant to the Limited

Partnership Agreement of Red Honor Ventures, Ltd. (the “Partnership Agreement”), the general




4
    See Wellness Int’l Network, Ltd. V. Sharif, 135 S. Ct. 1932, 1948-49 (2015).
5
  Some of these facts were proven at trial and some are also from Plaintiff and Defendant Robert Edmonds Stipulated
Facts, Adv. ECF No. 93 (the “Stipulated Facts,” and each a “Stipulated Fact”). Although Linda Edmonds did not
sign on to the Stipulated Facts, she did not contest any of them.
                                                            4
Case 14-04027-mxm Doc 114 Filed 09/30/19                         Entered 09/30/19 14:40:04                Page 5 of 27



partner (Management) was to manage and control the business affairs of the Plaintiff. 6 The Debtor,

White, and Scott were limited partners of the Plaintiff.

B.         Limited Partners’ initial capital contributions

            The Debtor, White, and Scott agreed to contribute $10,000 each as their initial capital

contributions to the Plaintiff to acquire their respective limited partnership interests. 7 White and

Scott made their required capital contributions. Even though the Debtor testified under oath at a

deposition that he made his required capital contribution at the Plaintiff’s formation, 8 he stipulates

now that he never made his required $10,000 contribution. 9 Because the Debtor kept the Plaintiff’s

books and records from 2006-2013, and because Scott never sought to review the Plaintiff’s books

and records, Scott did not discover that the Debtor failed to make his required initial $10,000

capital contribution until years later, as detailed below.

C.         Day-to-day business operations of the Plaintiff and use of Plaintiff’s funds

           Because White and Scott had full time jobs that required their attention, all three limited

partners agreed that the Debtor would be the president of Management and handle the day-to-day

business operations of the Plaintiff. Even though all three limited partners agreed that the Debtor



6
  Partnership Agreement § 3.01, Pl.’s Exs. 1, 23D. Two versions of the Partnership Agreement were admitted into
evidence, both of which are unsigned. Pl.’s Exs. 1, 23D. The versions of the Partnership Agreement are not identical,
but the parties have not cited to, and the Court has not found, any meaningful difference between the two documents
on any material issue. Both the Plaintiff and the Debtor appear to agree that the unsigned Partnership Agreement is
indeed the binding agreement for the Plaintiff.
7
  See, e.g., Partnership Agreement § 2.01.A, Pl.’s Exs. 1, 23D. Under § 2.01.A of the Partnership Agreement, the
limited partners of the Plaintiff and the limited partnership units held by each are supposed to be set forth on a Schedule
2.01. Plaintiff’s Exhibit 1 has no such schedule attached, and Plaintiff’s Exhibit 23D has a Schedule 2.01 attached,
but it is blank. Based on the testimony of the witnesses, it appears that the Debtor, White, and Scott each initially
owned 1/3 of the limited partnership interests, which also matches those individuals’ respective ownership percentages
of Management. See Exhibit A to [unsigned] Shareholders’ Agreement between Red Honor Management Inc. and its
Shareholders dated April 1, 2006, Pl.’s Ex. 23 (reflecting that the Debtor, White, and Scott each owned 33 1/3% of
Management).
8
    Edmonds Depo. at 45-46, Pl.’s Ex. 3.
9
    Stipulated Fact No. 7.
                                                            5
Case 14-04027-mxm Doc 114 Filed 09/30/19                         Entered 09/30/19 14:40:04           Page 6 of 27



would handle the day-to-day business operations of the Plaintiff, neither the Plaintiff,

Management, nor any of the limited partners ever agreed, whether in writing or (as between the

individuals) verbally, how the Debtor would be compensated for his work running the day-to-day

affairs of the Plaintiff. The parties also never agreed, in the Partnership Agreement or otherwise,

to authorize distributions to the limited partners, other than in accordance with their respective

percentage interests. 10

           According to Scott’s testimony, however, the limited partners did verbally agreed that the

Debtor and Scott (both of whom were authors) each would be able to keep (a) “commissions,” or

up-front money for agreeing to write books, and (b) “royalties” from the sale proceeds of their

authored books, or as Scott put it, “Like, ten percent on the -- on the sale price of a book we would

receive as a -- as a royalty for authoring the book.” 11 Scott further testified that there was never

an agreement that the Debtor could use the Plaintiff’s funds for his own personal use. 12

           The Debtor’s testimony regarding authorized distributions and the use of the Plaintiff’s

funds varied. The Debtor agreed with Scott’s testimony that the limited partners agreed it was

okay for the Plaintiff to pay “royalties” (a percentage of sales) or “commissions” to Scott and the

Debtor for books they had agreed to write. 13 But contrary to Scott’s testimony, the Debtor’s

testimony seemed to suggest that the limited partners agreed that each limited partner could keep

all the proceeds from the sale of that partner’s books, not merely a “royalty” or percentage of sale

proceeds. 14 The Debtor also testified—directly contrary to Scott’s testimony—that Scott knew the


10
     Partnership Agreement §§ 2.02A, 4.03, Pl.’s Exs. 1, 23D.
11
     4/1/2019 Trial Tr. at 30-31. The April 1, 2019 trial transcript is found at Adv. ECF No. 106.
12
     4/1/2019 Trial Tr. at 32-33.
13
     4/1/2019 Trial Tr. at 184.
14
     4/1/2019 Trial Tr. at 188.
                                                            6
Case 14-04027-mxm Doc 114 Filed 09/30/19                   Entered 09/30/19 14:40:04          Page 7 of 27



Debtor was taking money out of the Plaintiff for his own personal expenses and that it “was

perfectly fine” with Scott. 15 According to the Debtor, Scott knew that he needed cash for general

household living expenses and that “Scott would always say, “’I can’t see you fail, I can’t let you

die.’” 16 This difference in the parties’ testimony becomes material regarding (i) Scott’s and the

Debtor’s receipt of “commissions” and “royalties” as authors, and (ii) the Debtor’s use of the

Plaintiff’s funds for his own personal expenses.

D.         Debtor’s misappropriation of Plaintiff’s funds for personal use

           From 2006-2013, during the Debtor’s periods of unemployment, the Debtor admitted in

his testimony that he used roughly $150,000 of the Plaintiff’s funds for his own personal

expenses. 17 For example, but not by way of limitation, the Debtor admitted that he used his access

to the Plaintiff’s checking account to write at least four checks to make mortgage payments on the

home that he and Linda Edmonds own jointly (the “Home”).

           To justify, in part, his use of the Plaintiff’s funds, the Debtor testified that (a) the Plaintiff

had received approximately $107,000 in total revenue from the sale of his best-selling faith-and-

prayer book, In Our Own Way, 18 and (b) he was entitled to the entire $107,000 that the Plaintiff

had been paid for the book (as opposed to a 10% royalty). Therefore, according to the Debtor, he

was entitled to such funds and he did not misappropriate any of the Plaintiff’s funds.

E.         Debtor’s usurpation of Plaintiff’s corporate opportunity

           In October or November 2012, the Plaintiff entered into a contract with “Methodist Men,”

a division of the Methodist Church, to print and distribute Strength for Service, a Methodist Men


15
     4/1/2019 Trial Tr. at 155.
16
     4/1/2019 Trial Tr. at 155.
17
     4/1/2019 Trial Tr. at 170-71.
18
     4/1/2019 Trial Tr. at 162-63.
                                                       7
Case 14-04027-mxm Doc 114 Filed 09/30/19                    Entered 09/30/19 14:40:04            Page 8 of 27



publication. Rather than profiting from this transaction, the Plaintiff lost this business opportunity

because the Debtor surreptitiously set up Publishing, 19 which—without Scott’s knowledge—

printed and distributed the book for Methodist Men. 20 When asked how much profit the Plaintiff

would have expected to receive from this contract, Scott testified, “I would have expected, over

time, multiple orders from the Methodist Men, in excess of 50,000 dollars.” 21

F.         Scott discovers the Debtor’s failure to make his initial capital contribution and
           misappropriation of Plaintiff’s funds

           In December 2012, the Debtor made a frantic call to Scott to inform him that the Plaintiff

did not have enough money to pay its bills. Even though Scott had not previously reviewed the

Plaintiff’s books and records, Scott testified that he was surprised by the call because he “thought

we had lots of money.” Scott thought that the Plaintiff was about to receive a final check for the

Circle Ten Counsel history book which should have provided sufficient funds for the Plaintiff to

pay any outstanding bills. 22 Therefore, Scott asked the Debtor for the Plaintiff’s books and records

in January 2013. Upon receiving the requested records in February 2013, Scott discovered that

the Debtor never made his initial $10,000 capital contribution and that the Debtor was

misappropriating the Plaintiff’s funds for the Debtor’s own personal use and expenses. Shortly

thereafter, the Debtor resigned from the Plaintiff in February 2013.

           The Debtor testified that—shortly before his resignation—he deposited $21,500 into the

Plaintiff’s account to try to leave the company solvent and to reimburse the Plaintiff for any funds

that he may have previously withdrawn for his own personal use and expenses. The Plaintiff’s


19
  Publishing is owned by the Debtor and Linda Edmonds.
20
   Methodist Men, later known as Strength for Service, Inc., sued Publishing for book sales that Publishing never
turned over to Methodist Men. See Pl.’s Exs. 17-19.
21
     4/1/2019 Trial Tr. at 65-67.
22
     4/1/2019 Trial Tr. at 41.
                                                       8
Case 14-04027-mxm Doc 114 Filed 09/30/19                        Entered 09/30/19 14:40:04      Page 9 of 27



bank records reflect a $21,500 deposit on February 5, 2013. 23 The Debtor also testified that he

wrote a $5,000 personal check to cover the expenses of the photographer for a book Scott was

writing, 24 but there is no documentary evidence to substantiate that allegation or deposit into the

Plaintiff’s bank account.

G.         Plaintiff files State Court Lawsuit

           In September 2013, the Plaintiff filed the State Court Lawsuit against the Debtor and

Publishing, later adding Linda Edmonds as a defendant. The Plaintiff’s Third Amended Original

Petition for Injunctive Relief and Damages (the “Third Amended Petition”), filed on December

10, 2013 in state court and now the live pleading in this Court—

                •   asserts causes of action for (a) breach of fiduciary duty; (b) conversion and unjust

                    enrichment; and (c) declaratory judgment as to the ownership of intellectual

                    property rights (namely, the distribution rights to all versions of the books Strength

                    for Service and In Our Own Way);

                •   seeks temporary and permanent injunctive relief requiring (i) the turnover of any

                    sale proceeds from Strength for Service and In Our Own Way; and (ii) a

                    constructive trust upon the Home and on upon any real property owned by Linda

                    Edmonds; and

                •   requests an award of exemplary damages, attorney’s fees, pre- and post-judgment

                    interest, and costs.




23
     Pl.’s Ex. 13 (including, among others, bank statement for the period ending 2/28/2013).
24
     4/1/2019 Trial Tr. at 166-67.
                                                            9
Case 14-04027-mxm Doc 114 Filed 09/30/19                     Entered 09/30/19 14:40:04           Page 10 of 27



 H.      Debtor files bankruptcy and Plaintiff files Dischargeability Complaint

         The Debtor filed his bankruptcy case on January 14, 2014, and on April 22, 2014, the

 Plaintiff filed the Dischargeability Complaint. The allegations in the Dischargeability Complaint

 largely mirror those in the Third Amended Petition. The Dischargeability Complaint asserts

 causes of action—

              •   under § 523(a)(2)(A) for false pretenses or false representations;

              •   under § 523(a)(4) for fraud or defalcation while acting in a fiduciary capacity,

                  embezzlement, or larceny;

              •   under § 523(a)(6) for willful and malicious injury to another entity or to the

                  property of another entity;

              •   under § 727(a)(2)(A) for transfer and concealment of assets; and

              •   under § 727(a)(4) for making a false oath or account.

         The Plaintiff voluntarily dismissed its claims under § 727, 25 and the Court denied

 dispositive motions requesting dismissal of, or summary judgment on, the Plaintiff’s other

 claims. 26

         On April 1-2, 2019, the court held a trial on the Plaintiff’s state-law claims and § 523

 claims. The parties requested the opportunity to file post-trial briefs, and the parties later asked

 for extensions of the deadlines to file such briefs, which the Court granted. The last post-trial brief

 was filed on July 29, 2019.



 25
   See Adv. ECF No. 34 (Plaintiff’s motion to voluntarily dismiss § 727 counts); Adv. ECF No. 36 (order dismissing
 § 727 counts).
 26
   See Adv. ECF No. 25 (order denying motion of the Debtor to dismiss claims); Adv. ECF No. 49 (order denying
 motion of Linda Edmonds and Publishing to dismiss claims); Adv. ECF No. 50 (order denying motion of Linda
 Edmonds and Publishing for summary judgment).
                                                        10
Case 14-04027-mxm Doc 114 Filed 09/30/19                        Entered 09/30/19 14:40:04   Page 11 of 27



                                           IV.      LEGAL ANALYSIS

            The Court first must liquidate the claims asserted in the Third Amended Petition. The

 Court then must determine whether any such liquidated claims, or any other claims asserted in the

 Dischargeability Complaint, are nondischargeable under § 523.

 A.         Claims and requests for relief asserted in the Third Amended Petition

            The Court will address the claims and requests for relief in the Third Amended Petition in

 turn.

                     1.       Breach of fiduciary duty

            The elements of a claim for breach of fiduciary duty are: 1) there is a fiduciary relationship

 between the plaintiff and defendant; 2) the defendant breached his fiduciary duty to the plaintiff;

 and 3) the defendant’s breach proximately caused injury to the plaintiff or benefit to the

 defendant. 27

            The issue of whether the Debtor owed a fiduciary duty to the Plaintiff under state law is

 largely the same issue as whether the Debtor was acting in a fiduciary capacity for purposes of §

 523(a)(4), so the Court will address the fiduciary claims against the Debtor below.

            There is no evidence that Linda Edmonds or Publishing owed a fiduciary duty to the

 Plaintiff, so the fiduciary claims fail as to those defendants.

                     2.       Conversion

            A conversion of personal property occurs upon the unauthorized and wrongful assumption

 and exercise of dominion and control over the personal property of another to the exclusion of, or




 27
      Jones v. Blume, 196 S.W.3d 440, 447 (Tex. App.- Dallas 2006, pet. denied).
                                                           11
Case 14-04027-mxm Doc 114 Filed 09/30/19                       Entered 09/30/19 14:40:04   Page 12 of 27



 inconsistent with, the owner’s rights. 28 The Plaintiff complains of the following alleged acts of

 conversion:

                •   The Debtor’s failure to make his initial $10,000 contribution

            Although the Debtor was contractually obligated to make his initial $10,000 contribution

 to the Plaintiff to acquire his limited partnership interest, the Debtor never made that contribution,

 so the Plaintiff never was paid the $10,000. Although the Plaintiff may be able to establish a valid

 claim for the failed contribution under other legal theories, based on the record in this case, the

 Court does not find the Debtor’s failure to make his contribution constitutes conversion, so this

 claim for conversion fails.

                •   Checks written to Linda Edmonds

            The Plaintiff complains of three checks written by the Debtor on the Plaintiff’s bank

 accounts to Linda Edmonds for her personal use. The Debtor testified without contradiction,

 however, that the checks were for the Debtor’s personal expenses. The Debtor made the checks

 payable to Linda Edmonds solely as a matter of convenience so that Linda Edmonds could deposit

 the checks into a bank account that they share, but that is in the name of only Linda Edmonds.

 Under these circumstances, the Court finds and concludes that the Debtor, not Linda Edmonds,

 committed the act of conversion, as addressed more fully below. Therefore, the conversion claim

 against Linda Edmonds fails.

                •   Unauthorized personal expenses of the Debtor




 28
      Pipes v. Hemingway, 358 S.W.3d 438, 449-50 (Tex. App.--Dallas 2012, no pet.).
                                                          12
Case 14-04027-mxm Doc 114 Filed 09/30/19                          Entered 09/30/19 14:40:04        Page 13 of 27



            Unless there was an agreement for the Debtor to use the Plaintiff’s funds for the Debtor’s

 personal expenses, there was unquestionably a conversion, as the Debtor misappropriated the

 Plaintiff’s funds to the exclusion of, and inconsistent with, the Plaintiff’s rights.

            The Court finds that Scott’s testimony was more credible than the Debtor’s on the issue of

 the parties’ verbal agreements regarding the taking and use of the Plaintiff’s funds. The Court

 finds and concludes that the parties agreed that the Debtor and Scott each were permitted to keep

 (a) “commissions,” or up-front money for agreeing to write books, and (b) a 10% royalty from the

 sale proceeds of their authored books. There was no agreement that the Debtor could use the

 Plaintiff’s funds for personal use or that each limited partner would be able to keep all of the

 proceeds from their own authored books.

            In the Plaintiff’s proposed findings of fact and conclusions of law, the Plaintiff alleged that

 the Debtor misappropriated $294,867.86 of the Plaintiff’s funds to pay his personal expenses. 29

 During closing arguments, however, the Plaintiff’s counsel admitted that he miscalculated the

 damages, and that Scott’s testimony properly reflected the damages. Scott testified that the Debtor

 spent “around $234,000” of the Plaintiff’s funds for personal expenses, as reflected in a

 spreadsheet prepared by Scott. 30 But that spreadsheet, found in Plaintiff’s Exhibit 2, reflects

 instead a total of $133,578.75. During closing arguments, the Plaintiff’s counsel assured the Court

 that the “238,000 is there” 31 and that it was simply difficult to read the hard copy of the spreadsheet

 that was provided as Exhibit 2. The parties agreed during closing argument that the Plaintiff could




 29
      Plaintiff’s Second Amended Proposed Findings of Fact and Conclusions of Law, Adv. ECF No. 92, ¶ 25.
 30
      4/1/2019 Trial Tr. at 57.
 31
      4/2/2019 Trial Tr. at 27. The April 2, 2019 trial transcript is found at Adv. ECF No. 105.
                                                             13
Case 14-04027-mxm Doc 114 Filed 09/30/19                         Entered 09/30/19 14:40:04      Page 14 of 27



 provide the Court with an electronic version of Exhibit 2 containing detail of the expenses, and the

 Court has since reviewed that electronic version of Exhibit 2. 32

            It is clear from the electronic version of the Excel spreadsheet that the total in column D of

 asserted unauthorized expenses is $133,578.75. The spreadsheet then breaks down those expenses

 into various categories (each in its own column, columns F through W), such as “Restaurant,”

 “Entertainment,” “Home Items,” and “postage.” It appears that Plaintiff’s counsel double-counted

 the expenses by adding the broken-out expenses from columns F through W to the original total

 in column D. Even though the Plaintiff’s spreadsheet is not free from error, 33 the Court finds that

 the Scott testimony and Exhibit 2 (as supplemented by the electronic Excel spreadsheet) establish

 that the Debtor misappropriated $133,578.75 of the Plaintiff’s funds.

            The Court further finds that the Debtor is entitled to two credits that reduce the Plaitinff’s

 $133,578.75 of damages from the misappropriated funds. First, the Debtor was entitled to receive

 a 10% royalty on the $107,000 of books sales received by the Plaintiff from the Debtor’s book, In

 Our Own Way. Therefore, the Debtor is allowed a credit of $10,700. Second, the Debtor testified,

 without contradiction, that he deposited $21,500 into the Plaintiff’s account to reimburse the

 Plaintiff for funds that Debtor had used to pay his personal expenses, and that deposit is reflected

 in the Plaintiff’s bank records. 34 Therefore, the Court will give the Debtor an additional credit of

 $21,500. The Debtor also testified that he was entitled to an additional credit of $5,000 for a

 personal payment he made to a photographer on behalf of the Plaintiff, but there is insufficient




 32
      The Excel file is named, “Edmonds Charges_131011.xlsx”.
 33
    There appear to be minor miscalculations of the broken-out expenses because columns F through W total
 $131,796.07, a slight variation from the total in column D, $133,578.75.
 34
      Pl.’s Ex. 13 (including, among others, bank statement for the period ending 2/28/2013).
                                                            14
Case 14-04027-mxm Doc 114 Filed 09/30/19                      Entered 09/30/19 14:40:04              Page 15 of 27



 credible evidence to corroborate the Debtor’s testimony, so the Court will not deduct that number

 from the total damages.

            Based on the foregoing evidence and legal authorities, the Court finds and concludes that

 the Plaintiff has proven a conversion claim against the Debtor of $101,378.75. 35

                •   Lost profits from the “Strength for Service” publication

            The credible evidence reflects that the Plaintiff won the contract to publish and distribute

 Strength for Service for Methodist Men, a division of the Methodist Church, but that the Debtor

 set up Publishing to take that corporate opportunity away from the Plaintiff. The Plaintiff,

 however, failed to prove damages for this conversion because when asked how much profit the

 Plaintiff expected to receive from this contract, Scott testified, “I would have expected, over time,

 multiple orders from the Methodist Men, in excess of 50,000 dollars.” 36 The Court interprets

 Scott’s testimony to be his estimate of the gross sale proceeds from the book. There was no

 evidence of the costs and expenses the Plaintiff would have incurred in publishing and distributing

 the book, so the Court is not able to determine the amount, if any, of lost profits that the Debtor

 and Publishing converted from the Plaintiff. Therefore, the Plaintiff’s Strength for Service

 conversion claim fails.

                    3.       Unjust enrichment

            The equitable doctrine 37 of unjust enrichment allows a party to recover damages from

 another party who, by fraud, duress, or taking undue advantage, wrongfully secured a benefit that




 35
      $133,578.75 - $10,700 - $21,500 = $101,378.75.
 36
      4/1/2019 Trial Tr. at 65-67.
 37
   Unjust enrichment applies in the absence of express contractual agreements, which would give rise to adequate legal
 remedies. BMG Direct Marketing, Inc. v. Peake, 178 S.W.3d. 763 (Tex. 2005).
                                                         15
Case 14-04027-mxm Doc 114 Filed 09/30/19                       Entered 09/30/19 14:40:04            Page 16 of 27



 would be unconscionable to retain. 38 To recover under such a theory, the harmed party must allege

 more than just a bad bargain. 39 The benefit retained or loss to another must be so unjust as to upset

 fundamental principles of justice, equity, and good conscience. 40

            For the reasons already described above, the Debtor, by taking undue advantage of his

 control over the Plaintiff’s bank account and debit cards, wrongfully secured a benefit of

 $101,378.75 that would be unconscionable to retain. Therefore, the Plaintiff is entitled to an

 unjust-enrichment claim against the Debtor in that amount. 41

                     4.      Declaratory judgment

            This request for relief was not addressed at trial and appears to be moot. The Debtor does

 not appear to dispute the Plaintiff’s distribution rights to all versions of the books Strength for

 Service and In Our Own Way. The contested issue of the Debtor’s alleged entitlement to some or

 all of the proceeds of In Our Own Way is addressed elsewhere in these Findings and Conclusions.

                     5.      Injunctive relief requiring turnover of sale proceeds

            This request for relief was not addressed at trial and appears to be moot. The Plaintiff has

 an unsecured claim against the Debtor, and the dischargeability of that claim is addressed

 elsewhere in these Findings and Conclusions. Turnover relief is not appropriate under the

 circumstances.




 38
   64 Tex. Jur. 3d. § 14 (2019) (citing Protocol Technologies, Inc. v. J.B. Grand Canyon Dairy, L.P., 2013 WL
 1248289 (Tex. App—Eastland 2013)).
 39
      First Union Nat. Bank v. Richmont Capital Partners I, L.P., 168 S.W. 917 (Tex. App.—Dallas 2005).
 40
      Allen v. Berrey, 645 S.W.2d. 550 (Tex. App.—San Antonio 1982) writ refused n.r.e. (Mar. 30, 1983).
 41
    These damages are not added to the conversion damages in the same amount. Instead, the Plaintiff is entitled to a
 single claim of $101,378.75 under both a conversion theory and unjust-enrichment theory.
                                                          16
Case 14-04027-mxm Doc 114 Filed 09/30/19                         Entered 09/30/19 14:40:04        Page 17 of 27



                     6.       Constructive trust

            Plaintiff asks for a constructive trust on the Home or other real property of Linda Edmonds,

 primarily to rectify the Debtor’s use of the Plaintiff’s funds to make mortgage payments on the

 Home. A constructive trust is an equitable remedy imposed when property is acquired under

 fraudulent means. 42 Fashioned as a remedy rather than a cause of action, 43 a constructive trust

 prevents unjust enrichment by allowing a party to claim equitable ownership in the subject

 property and to assert the rights of a lien creditor. 44 Such a remedy is appropriate when a party

 retains property through fraud or a breach of a fiduciary and allowing that party to keep the

 property would result in unjust enrichment. 45

            The Debtor stipulated that from 2006-2013, the Debtor wrote at least four checks on the

 Plaintiff’s checking account to pay for the mortgage on the Home. 46 But the Plaintiff never

 specified how much the mortgage payments were and never pointed out where, in the voluminous

 exhibits containing bank records, the line items were for the mortgage payments. Given the

 scarcity of evidence on the mortgage payments, and given the Plaintiff’s failure to prove any claims

 against Linda Edmonds (the co-owner of the Home), the Court declines to exercise whatever

 discretion and authority it may have to impose a constructive trust on the Home.




 42
      64 Tex. Jur. 3d. § 59 (2019) (citing Thigpen v. Locke (363 S.W.2d. 247 (Tex. 1962)).
 43
   Sherer v. Sherer, 393 S.W.3d. 480 (Tex. App.—Texarkana 2013) reh’g overruled (Feb. 6, 2013), review denied
 (Apr. 12, 2013).
 44
      Marathon Mach. Tools, Inc. v. Davis-Lynch, Inc., 400 S.W.3d. 133 (Tex. App.—Houston 14th Dist. 2013).
 45
   In re Presto, 376 B.R. 554 (Bankr. S.D. Tex. 2007) (applying Texas law); In re Marriage of Nolder, 48 S.W.3d 432
 (Tex. App.—Texarkana 2001).
 46
      Stipulated Fact #22, Adv. ECF No. 92.
                                                            17
Case 14-04027-mxm Doc 114 Filed 09/30/19                         Entered 09/30/19 14:40:04   Page 18 of 27



 B.         Claims in the Dischargeability Complaint

            To except a debtor’s debt from discharge under 11 U.S.C. § 523(a)(2), (a)(4), or (a)(6), a

 plaintiff creditor must prove its claim by a preponderance of the evidence. 47 In this case, the

 Plaintiff has met its burden as to some claims but not others as detailed below.

                      1.       Section 523(a)(2)(A)

            Section 523(a)(2)(A) of the Bankruptcy Code provides that a debt will not be discharged

 to the extent the debt was obtained by “false pretenses, a false representation, or actual fraud, other

 than a statement respecting the debtor’s or an insider’s financial condition.” 48 The Plaintiff’s

 Dischargeability Complaint alleges false pretenses and false representations (but not fraud) in the

 § 523(a)(2)(A) count. Specifically, the Plaintiff alleges that the Debtor told Scott and White that

 the Plaintiff was either losing money or just breaking even while misappropriating the Plaintiff’s

 funds for personal purposes. Further, the Debtor never told Scott or White about the financial

 affairs of the Plaintiff or provided to them the Plaintiff’s bank statements, knowing that such

 disclosures would reveal the Debtor’s illicit use of the Plaintiff’s funds. Finally, the Plaintiff does

 not specifically allege in the Dischargeability Complaint that the Debtor’s failure to contribute his

 $10,000 is actionable under § 523(a)(2)(A), but the Court will also address the contribution issue

 out of an abundance of caution.

            False representation and false pretenses require the creditor to prove (i) the existence of a

 knowing and fraudulent falsehood, (ii) describing past or current facts, (iii) that was relied upon

 by the creditor. 49 A debtor’s promise related to a future action that does not purport to depict a



 47
      See, e.g., Grogan v Garner, 498 U.S. 279, 289-91 (1991).
 48
      11 U.S.C. § 523(a)(2)(A).
 49
      In re Allison, 960 F.2d 481, 483 (5th Cir. 1992).
                                                           18
Case 14-04027-mxm Doc 114 Filed 09/30/19                          Entered 09/30/19 14:40:04             Page 19 of 27



 current or past fact does not qualify as a false representation or a false pretense. 50 In other words,

 a mere promise to be performed in the future is not sufficient to make a debt nondischargeable,

 even though there is no excuse for the subsequent breach. 51

            First, the Debtor’s promise to contribute $10,000 is a mere promise to be performed in the

 future and is not sufficient to make the debt nondischargeable, even though there is no excuse for

 the Debtor’s subsequent breach of that promise.

            Second, the Plaintiff has not shown any falsity in the Debtor’s alleged statement that the

 Plaintiff was losing money or just breaking even. Even if the money the Debtor took out for

 personal use had not been taken out, would those extra funds have made the Plaintiff profitable?

 The Court cannot answer that question because there is insufficient credible evidence to

 demonstrate how far under water (or not) the misappropriated funds made the Plaintiff.

            Third, it is difficult to give much credence to Scott’s complaint that the Debtor never told

 him about the Plaintiff’s financial affairs or provided Scott with copies of the Plaintiff’s bank

 statements. Scott was a limited partner who also had fiduciary duties to the Plaintiff. There is no

 evidence that Scott ever asked to see the Plaintiff’s financial records until the very end of the

 Debtor’s tenure there, and there is no evidence that the Debtor ever hid or refused to provide such

 records to Scott.

            Finally, the Plaintiff has not quantified any damages from the Debtor’s alleged statements

 about the financial affairs of the Plaintiff or from the Debtor’s alleged failure to provide bank


 50
    In re Bercier, 934 F.2d 689, 692 (5th Cir. 1991) (overruled on other grounds by Husky Intern. Electronics, Inc. v.
 Ritz, 136 S.Ct. 1581 (2016)). Husky made clear that no misrepresentation is necessary to establish an “actual fraud”
 under § 523(a)(2)(A) of the Bankruptcy Code. Courts in the Fifth Circuit continue to follow Bercier’s requirement
 that a “false representation” under § 523(a)(2)(A) must relate to past or current facts. See, e.g., In re Carter, No. 17-
 35082, 2018 WL 6060391, at *23 (Bankr. S.D. Tex. Nov. 19, 2018); In re Martin, No. 15-41103, 2017 WL 1316928,
 at *10 (Bankr. E.D. Tex. Apr. 7, 2017).
 51
      In re Bercier, 934 F.2d at 692 (citing 3 Collier on Bankruptcy 15th. Ed. § 523.08[4]).
                                                             19
Case 14-04027-mxm Doc 114 Filed 09/30/19                       Entered 09/30/19 14:40:04            Page 20 of 27



 statements, other than perhaps just the amount of misappropriated funds. Those damages are

 addressed in the next section on § 523(a)(4).

            Under these circumstances, the Court finds and concludes that the Plaintiff’s §

 523(a)(2)(A) claim for misrepresentations fails.

                     2.      Section 523(a)(4)

            Section 523 (a)(4) of the Bankruptcy Code does not allow the “discharge [of] an individual

 from any debt . . . for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or

 larceny[.]” 52 The Plaintiff’s claims are the same as those described in the Third Amended Petition:

 (i) the Debtor’s failure to make his $10,000 contribution; (ii) the Debtor’s use of the Plaintiff’s

 funds for personal use; and (c) the Debtor’s actions in improperly usurping the Plaintiff’s

 opportunity by setting up Publishing to print and distribute the Methodist Men’s book Strength for

 Service.

                             a)       Defalcation while acting in a fiduciary capacity

            Defalcation is a broad term that occurs when a breach or willful neglect of a fiduciary

 obligation occurs, even if not accompanied by embezzlement or larceny. 53 This section applies to

 debts incurred by a debtor’s abuse of his fiduciary position to acquire or use property not belonging

 to him. 54 To bar discharge, the debtor must have been acting in a fiduciary capacity at the time of

 the alleged defalcation. Thus, as a threshold matter, this Court must first determine whether the




 52
    11 U.S.C. § 523(a)(4). Because the Court concludes that the Debtor committed a defalcation while acting in a
 fiduciary capacity, the Court need not address whether the Debtor’s actions also constituted fraud for purposes of §
 523(a)(4).
 53
    In re Rifai, No. 18-34513, 2019 WL 3804456 (Bankr. S.D. Tex. Aug. 13, 2019) (citing Bullock v. BankChampaign,
 N.A., 569 U.S. 267 (2013)).
 54
      In re Harwood, 637 F.3d 615, 619 (5th Cir. 2011).
                                                          20
Case 14-04027-mxm Doc 114 Filed 09/30/19                       Entered 09/30/19 14:40:04        Page 21 of 27



 Debtor was acting in a fiduciary capacity. Then, if so, the Court must consider whether a

 defalcation occurred. 55

            Fiduciary Capacity. While the scope of fiduciary duties is determined by federal law,

 federal courts, including the Fifth Circuit, often look to state law to determine whether an

 obligation exists.56 For example, in In re Harwood, the Fifth Circuit relied on Crenshaw v.

 Swenson to hold that a managing partner of a partnership’s general partner owed the underlying

 partners “the highest fiduciary duty recognized in the law.” 57 In accordance with state law, the

 court observed that the amount of control the director had over the company, and the confidence

 and trust placed into the director’s hands in managing the company’s operations, determined the

 scope of the director’s fiduciary duties. Where the business relationship shows that the director

 has a requisite degree of control over the business, and the director holds a considerable degree of

 trust from other partners, that director “act[s] in a fiduciary capacity . . . within the meaning of

 Section 523(a)(4).” 58

            In this case, the Partnership Agreement provides that each partner (including limited

 partners) agrees to act as a fiduciary of the Plaintiff with respect to matters of noncompetition,

 confidentiality, and other business opportunities. 59 The Partnership Agreement also provides that




 55
    In re Rifai, No. 18-34513, 2019 WL 3804456 (Bankr. S.D. Tex. Aug. 13, 2019); In re Koch, No. 85–01547R, 1987
 WL 961014 (E.D. Va. Apr. 7, 1987).
 56
      In re Harwood, 637 F.3d 615, 619 (5th Cir. 2011).
 57
   Harwood, 637 F.3d at 620 (quoting Crenshaw v. Swenson, 611 S.W.2d. 886 (Tex.Civ.App—Austin 1980)); see also
 LSP Investment Partnership v. Bennett (In re Bennett), 989 F.2d. 779 (5th Cir. 1993).
 58
      Harwood, 637 F.3d at 622–24.
 59
      Partnership Agreement § 9.04.A.
                                                          21
Case 14-04027-mxm Doc 114 Filed 09/30/19                          Entered 09/30/19 14:40:04                Page 22 of 27



 “[e]ach Partner shall conduct the affairs of the Partnership in good faith toward the best interests

 of the Partnership.” 60

            In addition, the Debtor was President of Management, which was the Plaintiff’s general

 partner. The Debtor was sole signatory for the Plaintiff’s bank accounts. Scott and White trusted

 the Debtor to conduct the Plaintiff’s financial affairs. There can be no dispute that the Debtor

 owed fiduciary duties to the Plaintiff and that the Debtor was acting in a fiduciary capacity.

            Defalcation. Defalcation requires a culpable state of mind involving knowledge of, or

 gross recklessness in respect to, the improper nature of the fiduciary behavior. 61 Prior to the

 Supreme Court’s ruling in Bulloch v. BankChampaign, circuit courts, including the Fifth Circuit,

 held that defalcation required recklessness, or a “willful neglect of duty.” 62 This willful neglect

 did not require actual intent, but was an objective, recklessness standard that asked “what a

 reasonable person in the debtor’s position knew or reasonably should have known.” 63 Stated

 simply, this standard required a “known breach of fiduciary duty, such that the conduct can be

 characterized as objectively reckless.” 64

            Then, in Bulloch, the Supreme Court adopted a more stringent standard that required

 defalcation to rise to a greater level than “objectively reckless.” The Supreme Court determined

 that defalcation requires an intentional wrong (improper conduct expressly known to the fiduciary)


 60
      Partnership Agreement § 9.01.A.
 61
    Bullock v. BankChampaign, N.A., 569 U.S. 267, 273 (2013) (“[D]ebts created by ‘fraud’ are associated directly
 with debts created by ‘embezzlement.’ Such association justifies, if it does not imperatively require, the conclusion
 that the ‘fraud’ referred to in that section means positive fraud, or fraud in fact, involving moral turpitude or intentional
 wrong, as does embezzlement; and not implied fraud, or fraud in law, which may exist without the imputation of bad
 faith or immorality.”) (quoting Neal v. Clark, 95 U.S. 704, 709, 24 L.Ed. 586 (1878)).
 62
   In re Harwood, 637 F.3d 615 (5th Cir. 2011); Patel v. Shamrock Floorcovering Servs., Inc. (In re Patel), 565 F.3d
 963, 970 (6th Cir. 2009); Follett Higher Educ. Grp., Inc. v. Berman (In re Berman), 629 F.3d 761, 766 (7th Cir. 2011).
 63
      In re Harwood, 637 F.3d at 624.
 64
      Bullock, 569 U.S. at 270–71.
                                                             22
Case 14-04027-mxm Doc 114 Filed 09/30/19                            Entered 09/30/19 14:40:04   Page 23 of 27



 or gross recklessness (“conscious disregard” to “a substantial and unjustifiable risk” that such

 conduct would violate a fiduciary duty). 65 Generally, such a disregard involves a “gross deviation

 from the standard of conduct that a law abiding person would observe in the actor’s situation.” 66

             In this case, the Plaintiff did not prove the required culpable state of mind for the Debtor’s

 failure to make his initial $10,000 capital contribution when acquiring his limited-partner interest.

 Although the Debtor testified untruthfully when he stated in a deposition that he had made his

 $10,000 contribution 67 (the Debtor now stipulates he did not 68), that falsity damages the Debtor’s

 credibility, but it does not establish the required culpable state of mind at the time he failed to

 make his contribution.

             Second, the Plaintiff proved the required culpable state of mind to except from discharge

 the $101,378.75 conversion claim against the Debtor. Based on the direct and circumstantial

 evidence contained in the record as summarized above, the Court finds and concludes that the

 Debtor knew his conduct was improper, or at the very least, he was grossly reckless by

 demonstrating a conscious disregard to a substantial and unjustifiable risk that taking the Plaintiff’s

 funds for his personal use would violate his fiduciary duty to the Plaintiff. The Debtor was not

 credible when he testified that Scott knew about the Debtor’s personal use of the Plaintiff’s funds

 and was “perfectly fine” with it. 69

             Third, although the Plaintiff met its burden to prove the required culpable state of mind for

 the Debtor’s actions in usurping the Strength for Service opportunity from the Plaintiff and giving


 65
      Id. at 273–74.
 66
      Id. at 274.
 67
      Pl.’s Ex. 3, at 45-46 (transcript of the Debtor’s deposition).
 68
      Stipulated Fact No. 7.
 69
      4/1/2019 Trial Tr. at 155.
                                                               23
Case 14-04027-mxm Doc 114 Filed 09/30/19                          Entered 09/30/19 14:40:04          Page 24 of 27



 it to Publishing, the Plaintiff failed to prove any damages. Scott testified only to the gross revenues

 the Plaintiff would have received from printing and distributing the book, and he did not provide

 any testimony or other credible evidence of lost profit damages suffered by the Plaintiff.

                               b)       Embezzlement and larceny

            Embezzlement under § 523(a)(4) is the fraudulent appropriation of property by a person

 who is entrusted with that property or who has possession of it lawfully. 70 To qualify as

 embezzlement under the Code, the property must have been appropriated with fraudulent intent,

 or knowledge that use of the property is not authorized. 71 Although proof of fraudulent intent is

 required, 72 such intent may be inferred from the circumstances. 73 However, it is improper to

 assume embezzlement where mere non-compliance with contractual terms could account for

 missing property. 74

            Larceny is the fraudulent and wrongful taking and carrying away of somebody else’s

 property with the intent to convert it to the taker’s use and to deprive the owner of the property

 permanently. 75 Other than the manner in which the funds come into possession of a party, larceny

 does not differ from embezzlement. 76

            For the same reasons detailed above (that is, the Debtor knew his misappropriation of the

 Plaintiff’s funds for his own personal expenses was not authorized), the Plaintiff has proven the


 70
      In re Miller, 156 F.3d 598, 602 (5th Cir. 1998).
 71
      In re Ackerman, 587 B.R. 750 (Bankr. D. Mass. 2017).
 72
    In re Rafai, 2019 WL 3804456 at *31 (citing Miller v. J.D. Abrams, Inc. (In re Miller), 156 F.3d 598 (5th Cir.
 1998)). Scienter, or knowledge that personal use of the funds is not authorized, is the crux of the intent requirement
 in embezzlement cases. M&Z Enterprises v. Melo (In re Melo), 558 B.R. 521 (Bankr. D. Mass. Sep. 20, 2016).
 73
      In re Powers, 261 F. App’x 719, 722 (5th Cir. 2008).
 74
      Werner v. Hofman (In re Hofman), 144 B.R. 459 (Bankr. D.N.D. 1992).
 75
      Smith v. Hayden (In re Hayden), 248 B.R. 519, 526 (Bankr. N.D. Tex. 2000).
 76
      Id.
                                                             24
Case 14-04027-mxm Doc 114 Filed 09/30/19                           Entered 09/30/19 14:40:04   Page 25 of 27



 required culpable state of mind to except from discharge the $101,378.75 conversion claim against

 the Debtor pursuant to § 523(a)(4).

                     3.        Section 523(a)(6)

            Section 523(a)(6) of the Bankruptcy Code excepts from a debtor’s discharge any debt “for

 willful and malicious injury by the debtor to another entity or to the property of another entity.”77

 This provision requires “a deliberate or intentional injury, not merely a deliberate or intentional

 act that leads to injury.” 78 The Fifth Circuit clarified the Kawaauhau standard and held that an

 injury is “willful and malicious” when there is either an objective substantial certainty of harm or

 a subjective motive to cause harm. 79

            The Plaintiff proved the required culpable state of mind to except from discharge the

 $101,378.75 conversion claim against the Debtor pursuant to § 523(a)(6). By misappropriating

 the Plaintiff’s funds for his own personal use, knowing it was not allowed, and knowing that the

 Plaintiff needed the funds to continue operations, the Debtor had a subjective motive to harm the

 Plaintiff, or at the very least, there was an objective substantial certainty of harm.

            The Plaintiff did not prove, however, the required culpable state of mind to except from

 discharge the Plaintiff’s claim for the $10,000 contribution under § 523(a)(6). In addition, the

 Plaintiff failed to prove damages regarding the Strength for Service lost opportunity, so that claim

 under § 523(a)(6) also fails.




 77
      11 U.S.C. § 523(a)(6).
 78
      Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
 79
      In re Miller, 156 F.3d 598, 602, 606 (5th Cir. 1998).
                                                              25
Case 14-04027-mxm Doc 114 Filed 09/30/19                        Entered 09/30/19 14:40:04         Page 26 of 27



 C.         Request for attorney’s fees, costs, exemplary damages, and punitive damages

            The Plaintiff has requested attorney’s fees, costs, exemplary and punitive damages, and

 pre-and post-judgment interest.

            First, under the American Rule, the prevailing party in a § 523 action does not ordinarily

 recover attorney’s fees. 80 The default application of that Rule can be overcome by statute or an

 enforceable contract. 81         A contract enforceable under substantive non-bankruptcy law that

 allocates attorney’s fees is enforceable in a bankruptcy case, unless the Bankruptcy Code provides

 otherwise. The Plaintiff has not pointed to a statute that would entitle it to attorney’s fees, and the

 Court can find nothing in the Partnership Agreement that awards attorney’s fees to the prevailing

 party. Even if the Partnership Agreement had a prevailing-party provision, the Court would

 exercise its discretion not to award attorney’s fees to the Plaintiff given the limited success it had

 in this proceeding, including proving roughly only 1/3 of its damages of $294,867.86 that it

 asserted in its proposed findings of fact and conclusions of law. 82

            Second, the Court likewise exercises whatever discretion it may have to decline to award

 exemplary or punitive damages.

            Finally, the Court will require the Plaintiff to file a separate motion for an award of pre-

 and post-judgment interest, with appropriate citations to any evidence or legal authorities upon

 which it relies in support of that request, and a detailed calculation of the pre-judgment interest

 figure.




 80
      Travelers Cas. & Surety Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007).
 81
      Id.
 82
      Plaintiff’s Second Amended Proposed Findings of Fact and Conclusions of Law, Adv. ECF No. 92, ¶ 25.
                                                           26
Case 14-04027-mxm Doc 114 Filed 09/30/19               Entered 09/30/19 14:40:04        Page 27 of 27



                                       V.      CONCLUSION

        1.      The Plaintiff proved a nondischargeable claim against the Debtor of $101,378.75

 under §§ 523(a)(4) and (a)(6).

        2.      The Plaintiff failed to prove a nondischargeable claim against the Debtor under §

 523(a)(2).

        3.      The Plaintiff failed to prove any viable claims against Linda Edmonds or

 Publishing.

        4.      The Plaintiff shall file a separate motion for an award of pre- and post-judgment

 interest within fourteen days after the entry of these Findings and Conclusions, with appropriate

 citations to any evidence or legal authorities upon which it relies in support of that request, and a

 detailed calculation of the pre-judgment interest figure. If the Plaintiff does not timely file such a

 motion, it will be forever barred from requesting pre- and post-judgment interest.

        5.      The Court will enter a final judgment after the issue of pre- and post-judgment

 interest is determined.

         # # # END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW # # #




                                                  27
